Citation Nr: 1603523	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus, based upon substitution.

2.  Entitlement to service connection for a gastrointestinal disability, including ulcerative colitis, including as secondary to herbicide exposure or service-connected Type I bipolar disorder with posttraumatic stress disorder (PTSD), based upon substitution.

3.  Entitlement to service connection for a shoulder disability, to include residuals of a shrapnel wound, based upon substitution. 

4.  Entitlement to service connection for joint pain (shoulder), based upon substitution.

5.  Entitlement to a rating in excess of 30 percent, prior to November 15, 2008, and in excess of 50 percent thereafter, until June 4, 2011, for Type I bipolar disorder with PTSD, based upon substitution.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) to service-connected disabilities, prior to May 7, 2010, based upon substitution. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  He died in June 2011.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Sioux Falls, South Dakota.  The matters are currently under the jurisdiction of the RO in Sioux Falls.  

On his June 2010 and February 2011 substantive appeals (VA Form 9), the Veteran requested a hearing before a Board member.  He died before a hearing was scheduled.  In September 2011, the appellant indicated that she did not wish to have a hearing before a Board member.  Therefore, the Board finds that there is no hearing request pending.  

In June 2011, the appellant's agent submitted additional medical evidence, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a gastrointestinal disability, including ulcerative colitis, including as secondary to herbicide exposure or service-connected Type I bipolar disorder with posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not manifest in active service and is unrelated to service.

2.  The Veteran's shoulder disability was not manifest in active service, was not related to in-service herbicide exposure and is unrelated to service.

3.  The Veteran's joint pain (shoulder) was not manifest in active service, was not related to in-service herbicide exposure and is unrelated to service.

4.  Prior to November 15, 2008, the Veteran's bipolar disorder with PTSD was manifested by symptoms of startled responses to helicopter noises, difficulty with anger management, flashbacks and nightmares, thoughts of depression, feelings of worthlessness, and mood swings, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  From November 15, 2008, the Veteran's bipolar disorder with PTSD was manifested by symptoms of frequent nightmares, paranoia, suicidal thoughts, memory deficits, feelings of hopelessness, panic attacks, restricted affect and hypervigilance, productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  At no time during the appeal has total occupational and social impairment been demonstrated due to the service-connected psychiatric disorder.  The record has not demonstrated symptoms such as grossly inappropriate behavior, gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.

7.  Prior to May 7, 2010, the Veteran's service-connected bipolar disorder with PTSD did not preclude him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


2.  A right shoulder disability was not incurred in or aggravated by service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The Veteran's joint pain (shoulder) disability was not incurred in or aggravated by service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for a rating in excess of 30 percent for the service-connected bipolar disorder with PTSD were not met prior to November 15, 2008.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411-9432 (2015).

5.   The criteria for a rating of 70 percent, but not higher, for the service-connected bipolar disorder with PTSD have been met from November 15, 2008.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, DC 9411-9432 (2015).

6.  The criteria for the assignment of a TDIU, prior to May 7, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased Veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  

Here, letters were sent to the Veteran in October 2004, December 2008 and June 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  As the Veteran received adequate notice, the VA has fulfilled its duty to notify and is not required to provide further notice to the appellant.

In regard to the duty to assist, in October 2014, the Board remanded the matters for medical opinions.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting VA's duty to assist by obtaining a medical opinion in Dependency and Indemnity Compensation matters).  In April and May 2015 VA clinicians reviewed the evidence and provided opinions with supporting rationale.  The Veteran's VA and private treatment records have also been obtained and considered.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim.


II.  Substitution 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (a).  

Here, the Veteran died in June 2011.  At the time of his death, the Veteran had perfected his substantive appeal.  In June 2011, his surviving spouse filed her application for substitution of claimant upon death of claimant, including a claim for cause of death.  In July 2011, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  In an August 2011 rating decision, the RO granted the claim for service connection for cause of death.  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  

III.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).



Tinnitus

There is evidence that at the time of the Veteran's death, he suffered from tinnitus.  Moreover, there is credible evidence that the Veteran was exposed to noise/trauma while in service.  Therefore, the Board finds that the appellant met the first two requirements to establish service connection.  

Having thus determined that the Veteran sustained acoustic trauma in service, the final question before the Board is whether the Veteran's tinnitus was related to that in-service injury.  However, for the reasons that follow, the Board finds that a relationship or "nexus" to service has not been established.  See 38 C.F.R. § 3.303 (2015).

At an April 2003 treatment visit for an unrelated matter, the Veteran denied any hearing problems or infection.  

At a May 2005 Decision Review Officer (DRO) hearing, the Veteran testified that the ringing in his ears had worsened, although he never had his hearing tested.  He testified that during service, a grenade blew up 20 to 30 feet near him; there was constant shooting on the streets in Vietnam; and he practiced shooting a M79, a grenade launcher.  He testified that exposure to these noises caused the buzzing in his ears.  He stated that he "think[s] [he's] had it for a long time," but never wanted to talk about it.  He stated that he never had problems with tinnitus prior to going into the service and he didn't recall not having it since he was discharged from service.  

In a May 2009 correspondence, the Veteran's wife stated that the Veteran has suffered from ringing in his ears since he was in Vietnam.  

In a May 2015 medical opinion, the clinician noted the absence of tinnitus complaints in the Veteran's service treatment records and a March 2004 VA treatment note where the Veteran denied experiencing tinnitus.  The earliest documentation of bilateral tinnitus was in September 2006.  The clinician noted that the documentation suggested that the Veteran's tinnitus "occurred significantly after military service."  She further opined,

Research has indicated that onset of conditions such as hearing loss and tinnitus that result from acoustic trauma occur at the time of the acoustic insult and do not typically present with a delayed onset.  According to the Noise and Military service committee which is used by the Department of Veterans Affairs and the 2006 Institute of Medicine's "Noise and Military Service, implications for hearing and tinnitus," text, regarding delayed onset, "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure . . . it is unlikely that such delayed effects occur."  As documentation indicated tinnitus onset occurred considerably after military service it would be less than likely that [the Veteran's] tinnitus is related to military noise exposure.

The Board finds that the preponderance of the evidence is against the appellant's claim for service connection for tinnitus.  The Board finds the May 2015 medical opinion more probative than the Veteran's statements.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the May 2015 audiologist relied on previous medical records where the Veteran specifically denied tinnitus until many years after his discharge.  The audiologist opined against a nexus between the late onset of tinnitus and in-service acoustic noise exposure and cited to appropriate medical principles in support of the opinion.  

The Board attaches little probative value to the Veteran's statements regarding continuity of symptoms since service.  In that regard, the Veteran was treated for other several medical ailments since service and never complained of tinnitus symptoms until 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  It is reasonable to infer that had the Veteran experienced ongoing tinnitus that he would have sought treatment for such symptoms when he sought treatment for other medical issues.  

Given that the Board has found the unfavorable May 2015 medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the appellant's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A § 5107 (West 2014).  

Shoulder Disability (including Joint Pain)

Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country or otherwise set foot on the landmass.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116 (a)(1) and 38 C.F.R. § 3.307 (a)(6)(iii).

Here, although there is evidence that the Veteran had service in Vietnam and the Veteran had a diagnosis of supraspinatus tear/degenerative arthritis, the Board notes that a supraspinatus tear or degenerative arthritis are not conditions listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted. 

Notwithstanding the foregoing, the appellant may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014).

In November 2008, the Veteran claimed he had shrapnel wounds in his right shoulder, secondary to a grenade exploding near him while in Vietnam.  

A February 2008 x-ray of the Veteran's shoulders indicates a tiny metal foreign body in the right shoulder, but no bony abnormalities in either shoulder.  A July 2008 MRI indicates that the Veteran had a supraspinatus tear and degenerative arthritis at the AC joint of the right shoulder.  A September 2008 VA treatment record indicates that the Veteran underwent a right shoulder decompression and rotator cuff repair.  

In a June 2009 correspondence, the Veteran stated that while he was on a mission from his qrf commander Sfc. N------n C-------e [name redacted], a Viet Cong threw a hand grenade at him, which missed him and killed two Vietnamese bystanders.  He also stated that morning reports would verify this incident.  In June 2009, the RO contacted Sfc. C-------e [redacted] who stated that he served in the Vietnam Saigon area from May 1970 to May 1971 and was with the same command as the Veteran.  However Sfc. C------e [redacted] did not recall any grenade incident and said it was hard to recall things from 38 years ago. 

In October 2009, the RO requested verification of the incident through the Joint Services Record Research Center (JSRRC).  In October 2009, the JSRRC indicated that research had been conducted regarding the incident and that no grenade incident was found.  There was only evidence of rocket strikes.  The JSRRC requested the unit designation of the military police unit that the Veteran was a part of in order to request their records.  The RO contacted the Veteran in October 2009; however, he was unable to provide the unit designation.  

In its October 2014 remand, the Board also requested that the Veteran's personnel records be obtained in an effort to confirm the Veteran's accounts of a grenade attack.  In November 2014, the Veteran's personnel records were received.  There was no record of any grenade attack in the personnel records.

In an April 2015 medical opinion, a clinician opined that it is less likely as not that the Veteran's right shoulder disability was incurred by a shrapnel wound or any other event during service.  He reasoned that the service treatment records were silent for a right shoulder disability or a shrapnel injury and the Veteran's January 1971 separation examination did not reveal any shoulder disability.  

He further opined that the Veteran's shoulder disability was less likely as not related to in-service herbicide exposure.  He reasoned that there was no medical evidence that the Veteran's shoulder disability was secondary to Agent Orange exposure.  He reasoned that post-service treatment records in 2008 indicate that the Veteran complained of problems with his shoulders over the previous 6 months.  X-ray results revealed a tiny metal foreign body in the soft tissues anterior to the shoulder.  An MRI revealed a supraspinatus tear and degenerative arthritis, but no foreign body present.  He noted that a foreign body being present would have been a contraindication for ordering an MRI.  

He further opined that it was less likely as not that the Veteran's shoulder disability was the result of a shrapnel injury of any other condition during service.  He reasoned that there was no medical evidence of a shrapnel injury and there was no proof that the Veteran had shrapnel in his right shoulder, although he acknowledged the 2008 x-ray which revealed a small foreign body.  He noted that there was no mention of a small metallic foreign body on the MRI report.  

The Board finds the April 2015 medical opinion to be the most probative evidence of record.  The April 2015 clinician provided a reasoned opinion based on a complete review of the Veteran's claims folder and medical history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA clinician duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the clinician's opinion to be of significant probative value.

The Board attaches little probative value to the Veteran's statements regarding a positive nexus between his right shoulder disability and service.  The Veteran relied on an x-ray report which found the presence of a tiny metal foreign body.  However, there is also documentation where the Veteran requested that his treating orthopedic surgeon noted that the Veteran had shrapnel residuals in his shoulder.  His treating orthopedic surgeon did not provide such a statement.  Instead, he noted that the Veteran had a small metallic fragment in the soft tissues, anterior to his right shoulder.  He did not opine that the metallic fragment was a shrapnel residual or opine that the metallic fragment was related to service.   The Veteran is not competent to opine that he had a shrapnel wound and his treating surgeon, who is competent to make such a finding, did not conclude that the metallic fragment was shrapnel residuals. 

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 2008, nearly 30 years after separation from service

The sole credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the April 2015 clinician.  Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a right shoulder disability, including joint pain must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).
\
Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

V.  Increased Rating for Bipolar Disorder with PTSD

Under 38 C.F.R. § 4.130, Diagnostic Codes 9411-9432, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.
Prior to November 15, 2008 

A September 2004 VA treatment record indicates that the Veteran reported sleeping 8 to 10 hours a night; had an increased appetite and kept busy with managing he and his wife's rental properties.  He reported that enjoyed visiting with his grandchildren.  He reported feeling startled at the sound of helicopter noises and other loud noises and problems with anger management.  He also endorsed increased flashbacks and nightmares.  The VA clinician noted that the Veteran's mood was mildly depressed; his affect was restricted; his speech was normal; thoughts were linear and there were no suicidal or homicidal ideations.  The clinician diagnosed bipolar disorder, mildly depressed and PTSD, mild to moderate, recent worsening symptoms.  

A November 2004 treatment record indicates that the Veteran reported no significant improvement in his depressive symptoms and flashbacks since starting new medication.  He reported sleeping fairly well and had been keeping busy with work.  Some days, his wife reported, that the Veteran had difficulty with his mood and did not work.  

A January 2005 mental health note indicates that the Veteran reported being more confused than normal, especially when talking.  He also reported that he experienced nightmares about once a week and occasional flashbacks.  The clinician noted that the Veteran's mood was mildly anxious; his affect was mood-congruent and he had some thoughts of depression and feelings of worthlessness.  The Veteran denied any suicidal or homicidal ideations or psychosis.  

In February 2005, the Veteran was afforded a VA mental health examination where the examiner noted that the Veteran was dressed appropriately, was oriented in intellect and had prepared notes in advance for the examination.  The examiner noted that the Veteran spoke clearly and comprehended auditory input easily.  His thought processes were logical; his affect was appropriate and his mood was normal.  The examiner noted the Veteran's mental health treatment history.  The Veteran reported that he gets upset when he thinks about his Vietnam experiences.  He reported owning several businesses, including rental properties.  He reported that when his mood is "too high or too low" he has difficulty completing maintenance work on his properties.  Sounds of helicopters startle him and he also reported nightmares 2 to 3 times per week.  He also reported that he avoids areas where there are crowds.  The examiner diagnosed the Veteran with bipolar affective disorder (by history) history of PTSD symptoms, currently not meeting criteria for the disorder.  His GAF score was 65.  

At a May 2005 Decision Review Officer hearing, the Veteran testified that he has trust issues and was very suspicious of anyone who prepares his food; gets moody and depressed whenever he thinks about his Vietnam experiences; and gets startled by helicopters flying overhead.

August through October 2005 VA mental health treatment records indicate that the Veteran reported experiencing flashbacks; had nightmares; crying spells; depressed mood; passive suicidal ideations .  The treating clinician noted that the Veteran had a full affect; was mildly anxious; had logical thoughts; no hallucinations and a history of past suicidal ideations, with no current plans.  

The Board finds that the Veteran's bipolar disorder with PTSD was generally manifested by symptoms of startled responses to helicopter noises, difficulty with anger management, flashbacks and nightmares, thoughts of depression, feelings of worthlessness, suspiciousness and mood swings.  The Board finds that these symptoms are of similar severity as those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula includes suspiciousness, depressed mood, and anxiousness, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's psychiatric disorder.

Although the 50 rating criteria contemplate deficiencies in "motivation or mood," such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates a deficiency in "mood" among other areas, does not mean his anxiety disorder rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's bipolar disorder is expressly contemplated by the 30 percent criteria, which contemplates "depressed mood and anxiety."  38 C.F.R. § 4.130.  During the period on appeal, he appeared to function satisfactorily, with routine behavior and self-care.  He enjoyed the company of others, including his grandchildren.  Also, his GAF score was 65, which indicates a moderate level of severity.  

The Board also finds that the Veteran's bipolar disorder with PTSD symptoms caused occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency, as noted by the February 2005 VA examiner.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating or higher.  In this regard, there was no evidence of flattened affect, difficulty in understanding complex commands, neglect of personal hygiene, or near-continuous panic or depression affecting his ability to function independently.  His judgment and abstract thinking were not been impaired.  He was not been disorientated of time and or place, nor has he had objective evidence of memory loss.  He did not experience any hallucinations or delusions and was not in danger of hurting himself or others.  The evidence indicates that he managed rental properties, along with his wife, although he occasionally did not feel up to working.  

In sum, the Board finds that the Veteran's symptoms due to his psychiatric condition are such that are contemplated by the 30 percent rating.  The Board denies a rating in excess of that prior to November 15, 2008.

November 15, 2008 to June 4, 2011 

In a November 2008 correspondence, the Veteran stated that he experienced dreams and nightmares related to his in-service experiences. 

The Veteran was afforded a VA examination in November 2008 where the Veteran reported having difficulty with nightmares and bad dreams about 5 times a week and daily flashbacks.  He reported that his nightmares had worsened over the past few years.  He reported that he was paranoid about eating food prepared outside of his house; difficulty with being in crowds and making new friends.  He feared that he might not live until the next day, similar to his fears while in Vietnam.  He reported difficulty sleeping, and a consequence of no sleep, a poor mood.  He also reported having problems focusing and remembering certain things.  He rarely engaged in a hobby and often experienced feelings of hopelessness, helplessness and worthlessness.  He reported that he had suicidal thoughts, although he reportedly had not gone through with it because of his family.  

In a May 2009 correspondence, the Veteran's wife stated that the Veteran experienced bad dreams and nightmares about Vietnam. 

2010 and 2011 progress treatment notes from Dr. F.B. indicate that the Veteran reported difficulty sleeping, hypervigilence, increased mood swings, problems with judgment and thinking, suicidal ideations, obsessional rituals, difficulty with impulse control, near-daily depression, panic attacks, loss of interest, hallucinations, restricted range of affect, and concentration problems.  Dr. F.B. noted that the Veteran's previous progress reports may not have accurately reflected the Veteran's symptomatology since he was seen by quite a few doctors over his periods of treatment.  He submitted a 9 page report of his two visits with the Veteran, which analyzed, in specific detail, the Veteran's problems and potential treatment plans.  He stated that the Veteran stated that his reports "[did] not reflect his real and true feelings," because it was hard for him to open up to a new doctor each treatment visit.  Dr. F.B. characterized the Veteran's PTSD as severe and assigned the Veteran a GAF score of 35.  He also noted that the Veteran's lowest GAF in the last year was 25.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble a 70 percent disability rating.  The Veteran's suffers from occupational and social impairment with deficiencies in his work, mood, and family relations as evidenced by his daily flashback and almost daily nightmares, panic attacks, restricted affect and concentration problems.  In addition, his lowered GAF scores ranging from 25-35 reflect impairment in reality testing or communication.  As such, the Board finds that a 70 percent rating is warranted for the period of November 15, 2008 through June 4, 2011.  

Finally, the evidence of record does not reflect symptomatology of bipolar disorder with PTSD that would meet the criteria for a rating of 100 percent at anytime during the appeal period.  Although the evidence demonstrates a significant degree of occupational and social impairment due to bipolar disorder with PTSD, it does not show total occupational and total social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the record identifies specific short periods of time in which the Veteran experienced delusions or hallucinations, thereby not rising to the level of "persistent" as required for a 100 percent disability rating.  There is no evidence that the Veteran does not know his name, occupation or close relatives. 

In short, the Board finds that staged ratings are appropriate. The Veteran's symptoms reflect that the 30 percent rating is appropriate prior to November 15, 2008, and that a higher, 70 percent rating is warranted based on his symptoms from that point forward.  However, the evidence does not warrant higher ratings apart from the grant of 70 percent rating from November 15, 2008.

VI.  Additional Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disability is inadequate.  It is manifested by signs and symptoms such as anger, irritability, nightmares, anxiety, and depressed mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

VII.  TDIU (prior to May 7, 2010)

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Prior to May 7, 2010, the Veteran was service-connected for bipolar disorder with PTSD, rated at 30 percent disabling, from September 27, 2004 and 70 percent disabling (granted in the current decision), from November 15, 2008.  His combined rating was 30 percent rating, prior to November 15, 2008.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to November 15, 2008.  His combined rating was 70 percent from November 15, 2008 and therefore he met the threshold requirement of 38 C.F.R. § 4.16(a) from November 15, 2008.

Prior to November 15, 2008

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Here, the Board finds that referral to the Director of Compensation is not warranted.  Prior to November 15, 2008, the Veteran co-owned a family business and eventually sold his shares, following a familial disagreement.  Following his sale of the shares, he was actively managing his rental properties, along with his wife, as his choice of employment.  Although he occasionally did not feel up to working or maintaining the property, there is no evidence that the Veteran's bipolar disorder alone prevented him from maintaining substantially gainful employment.

Since November 15, 2008

In a May 2009 letter, the Veteran's previous co-owner, D.S., wrote that since 2004 the Veteran had not been able to do the work required of him.  Specifically, he stated that the Veteran's ulcerative colitis and proctitis caused him to have to use the bathroom frequently and therefore prevented him from being able to go to jobsites where there were no bathroom facilities.  He also stated that the Veteran's shoulder disability limited him from being able to get in and out of the work truck or shovel.  He further stated that the Veteran's tinnitus prevented him from hearing the truck safety warning buzzer, which was a danger to his safety.  He concluded that the Veteran's PTSD and bipolar disorder prevented the Veteran from communicating well with their customers.  

In a June 2009 VA Form 21-8940, the Veteran stated that his PTSD/bipolar disorder, ulcerative colitis, back and shoulder pain prevented him from securing or following substantially gainful employment.  Specifically, he stated that he couldn't go to the jobsite because of his ulcerative colitis, due to his need to use the bathroom frequently; he couldn't be around people because of his PTSD; he couldn't get into his work truck due to the shrapnel in his shoulder; his back and joint pain made it unbearable to work; and his tinnitus prevented him from sleeping at night.  He indicated that his highest level of education was 2 years of college and he did not have any other education or training.   

In a March 2011 report, Dr. F.B. stated that the Veteran was "unable to be employed due to his inability to maintain any persistent work pace."  He further stated that the Veteran "has not been able to work or earn income since about 2004."  He noted that the Veteran reported that he "trie[d] to support his family with interest income and also by selling property."  

In a June 2013 medical report, the clinician noted that the Veteran's mental health records from September 2004 through December 2009 indicated infrequent periods of increased depression and low motivation that had a mild impairment on his occupational functioning.  The clinician noted that the Veteran's records indicate that the majority of the time period in question, the Veteran responded well to medications and his symptoms were stable.  The records showed that the Veteran was working in a self-employed environment from August 2005; as a truck driver in November 2005; owned and managed rental properties and participated in the family farming business until he sold his shares, due to familial conflict and not mental health issues.  The clinician noted that the Veteran's symptoms of mania were "largely controlled by medication from September 2004 through 2009."  

The mild impairments related to his depression include difficulty doing maintenance work on his rental properties and infrequent days of work missed for his self-employed tree moving business.  It is the opinion the undersigned[,] after reviewing the veteran's medical records, that his service-connected bipolar disorder impaired the veteran's ability to work a regular schedule without excessive absences to a mild extent due to dampened enthusiasm and decreased motivation.  It is the opinion of the undersigned that the veteran's service-connected bipolar disorder did not prevent him from obtaining or maintaining gainful employment.  

In a May 2015 medical opinion addendum, the clinician opined that the Veteran's service-connected bipolar disorder caused mild impairment in his occupational functioning and did not prevent him from obtaining or maintaining gainful employment.  

Based upon the medical evidence, the Veteran's employment history, and his level of education, the Board finds that the Veteran was not unemployable as a result of his service-connected bipolar disorder.  His bipolar disorder caused him to have difficulty working with others, especially those in authority.  The Board attaches limited probative value to Dr. F.B.'s statement regarding the Veteran's unemployability.  In that regard, in his letter, Dr. F.B. considered the Veteran's non-service-connected disabilities along with his service-connected disability when rendering an opinion.  He also did not consider the Veteran's employment and educational history before concluding that the Veteran could not maintain "any persistent work pace."  He noted that the Veteran had a fairly successful business and there was a reason why he no longer had one.  However, the June 2013 clinician noted that the Veteran admitted that there was familial conflict in the family business and he sold his shares.  His exit from the business was not due to his service-connected bipolar disorder. 

The Veteran had managed rental properties, along with his wife as an alternative to the traditional places of employment.  This allowed him to be in control and not to have to deal with "authority figures."  Although he occasionally did not want to maintain the properties, he nevertheless was capable of maintaining that type of position.  

Also, the Veteran previously stated that several disabilities, including his non-service connected disabilities prevented him from maintaining substantially gainful employment.  The Board may not consider his non-service-connected disabilities in its analysis of entitlement to a TDIU.  While the evidence reflects that the Veteran's bipolar disorder caused some occupational impairment, there is no evidence that the Veteran's service-connected bipolar disorder with PTSD alone rendered him unable to secure or follow a substantially gainful occupation prior to May 7, 2010.  

In summary, the preponderance of the most probative evidence of record does not show the Veteran was unable to maintain substantially gainful employment due solely to his service-connected disability prior to May 7, 2010.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus, based upon substitution, is denied.

Entitlement to service connection for a shoulder disability, to include residuals of a shrapnel wound, based upon substitution, is denied. 

Entitlement to service connection for joint pain (shoulder), based upon substitution, is denied.

Entitlement to a rating in excess of 30 percent, prior to November 15, 2008, for Type I bipolar disorder with PTSD, based upon substitution, is denied.

Entitlement to a 70 percent rating from November 15, 2008 until June 4, 2011, for Type I bipolar disorder with PTSD, based upon substitution, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU to service-connected disabilities, prior to May 7, 2010, based upon substitution, is denied. 


REMAND

In its October 2014 remand, the Board remanded the matter of entitlement to service connection for a gastrointestinal disability for a new medical opinion.  The July 2013 medical opinion was based on an inaccurate medical history.  In that regard, the July 2013 clinician stated that there was no evidence in the Veteran's service treatment records that he had been seen for any gastrointestinal symptoms in service.  However, the clinician did not address the Veteran's May 1970 service treatment records which revealed that he was treated for diarrhea and stomach cramps.  The Board explicitly stated in its remand directives that the examiner was to "specifically acknowledge and comment . . . [on] all instances of treatment for gastrointestinal problems in the Veteran's service treatment records (including the May 1970 treatment for diarrhea and stomach cramps) [and] Dr. Singram's March 2009 opinion."

In an April 2015 medical opinion, the clinician opined that the Veteran's ulcerative colitis was less like as not incurred in or caused by service.  He reasoned that the Veteran's colitis did not develop until at least 1994 or 1995 and there was "absolutely no evidence that this condition was present in service."  He noted that previous negative opinions for association of ulcerative colitis and Agent Orange exposure have already been made and there is no established medical evidence for causation of ulcerative colitis secondary to herbicide exposure.  The clinician did not specifically acknowledge or comment on the Veteran's in-service stomach cramps or diarrhea or Dr. Singram's March 2009 opinion.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the April 2015 VA clinician (or an appropriate medical professional) regarding the Veteran's gastrointestinal disability.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  The clinician is requested to offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disability was incurred in or related to service.  

The April 2015 medical opinion was inadequate because it did not specifically address the Veteran's in-service treatment for stomach cramps and diarrhea or Dr. Singram's March 2009 positive nexus opinion, as directed so in the Board's October 2014 remand request.  

The supporting rationale for all opinions expressed must be provided.

2.  Ensure the development outlined above has been accomplished, that the medical report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


